        Case 1:18-cv-04204-KPF Document 47 Filed 06/01/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERMAINE LINTON,
                              Plaintiff,
                       -v.-                               18 Civ. 4204 (KPF)
NEW YORK CITY DEPARTMENT OF                                     ORDER
CORRECTIONS, et al.,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      On April 22, 2020, the Court entered an Order to Show Cause, detailing

Plaintiff’s history of repeated failures to prosecute this action, and Plaintiff’s

most recent failure to participate in discovery and to abide by the Court’s

March 13, 2020 Order compelling Plaintiff to provide responses to Defendants’

discovery requests. (Dkt. #46). The Court ordered Plaintiff to show cause on or

before May 22, 2020, as to why this matter should not be dismissed for failure

to prosecute and failure to abide by Court orders. (Id.). Since that time

Plaintiff has failed to take any steps to abide by his discovery obligations. Nor

has Plaintiff filed any letter with the Court attempting to show cause as to why

this matter should not be dismissed for failure to prosecute and failure to abide

by Court orders. Based on Plaintiff’s failure to respond to the Court’s Order to

show cause and consistent failure to participate in this case, the Court

understands that Plaintiff does not intend to proceed with this case.

      “Rule 41(b) authorizes a district court to ‘dismiss a complaint for failure

to comply with a court order, treating the noncompliance as a failure to

prosecute.’” Lawrence v. Curry Shack, Corp., No. 17 Civ. 10250 (JGK), 2019
        Case 1:18-cv-04204-KPF Document 47 Filed 06/01/20 Page 2 of 3



WL 1493577, at *1 (S.D.N.Y. Apr. 3, 2019) (citing Simmons v. Abruzzo, 49 F.3d

83, 87 (2d Cir. 1995)). Although dismissal is “a harsh remedy to be utilized

only in extreme situations,” Theilmann v. Rutland Hospital, Inc., 455 F.2d 853,

855 (2d Cir. 1972), “the authority to invoke it for failure to prosecute is vital to

the efficient administration of judicial affairs and provides meaningful access

for other prospective litigants to overcrowded courts.” Lyell Theatre Corp. v.

Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982).

      The Court finds that as “Plaintiff has made no effort to comply with the

Court’s Orders or to prosecute this case, it would be unfair to the numerous

other litigants awaiting the Court’s attention to permit this suit to remain on

the Court’s docket.” Antonio v. Beckford, No. 05 Civ. 2225 (KMK), 2006 WL

2819598, at *4 (S.D.N.Y. Sept. 29, 2006). Given the lack of participation by

Plaintiff, the Court does not believe that a sanction other than dismissal would

be effective. However, under these circumstances, the Court finds that

dismissal without prejudice is an appropriate sanction which will “strike the

appropriate balance between the right to due process and the need to clear the

docket and avoid prejudice to defendant by retaining open lawsuits with no

activity.” Amoroso v. Cty. of Suffolk, No. 08 Civ. 826 (JFB), 2010 WL 2985864,

at *3 (E.D.N.Y. July 21, 2010). Accordingly, this action is dismissed without

prejudice for failure to prosecute pursuant to Rule 41(b).

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.




                                          2
         Case 1:18-cv-04204-KPF Document 47 Filed 06/01/20 Page 3 of 3



      SO ORDERED.

Dated:       June 1, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge


Sent by First Class Mail to:

Jermaine Linton
9520 Seaview Court
Brooklyn, NY 11236




                                      3
